Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 08/09/2022.
	Claims 15-20 have been canceled. Accordingly, claims 1-14 are pending in this application.

Allowable Subject Matter
1.	Applicants’ amendments filed on 08/09/2022 have overcome the previously applied combination of prior art; therefore, claims 1-14 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section filed on 07/11/2022, page 2) and the applicants’ argument (see Remarks section filed on 07/11/2022, pages 8-12),the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a crank for mechanically driving both the first compressor stage and the second compressor stage contained by the sealed housing; a heat exchanger outside of the sealed housing, the heat exchanger for receiving refrigerant from the first compressor stage and exchanging heat with the refrigerant; and an oil reservoir contained by the sealed housing, the oil reservoir including oil for lubricating the crank, the oil reservoir for receiving the refrigerant from the heat exchanger and exchanging heat with the refrigerant to cool the oil in the oil reservoir, the refrigerant supplied to the second compressor stage.
	- Regarding claim 7: As pointed out by the applicants’ amendment (see amendment to the Claims section filed on 07/11/2022, page 2) and the applicants’ argument (see Remarks section filed on 07/11/2022, pages 8-12),the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a crank for mechanically driving compression in at least one of the first compressor stage or the second compressor stage; a heat exchanger outside of the sealed housing, the heat exchanger for receiving refrigerant from the first compressor stage and exchanging heat with the refrigerant; and an oil reservoir contained by the sealed housing, the oil reservoir including oil for lubricating the crank, the oil reservoir for receiving the refrigerant from the heat exchanger and exchanging heat with the refrigerant to cool the oil in the oil reservoir, the refrigerant supplied to the second compressor stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746